2 F.3d 1154
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Scott William DOW, Appellant.
No. 93-1651.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 12, 1993.Filed:  August 20, 1993.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Scott William Dow appeals the twenty-seven-month sentence imposed on him by the District Court1 following his guilty plea to aiding and abetting the distribution of less than fifty kilograms of marijuana, in violation of 18 U.S.C. Sec. 2 (1988) and 21 U.S.C. Sec. 841(a)(1) (1988).  Dow argues that the court erred in relying solely on the presentence report's summary of statements by confidential informants to find that he was accountable for more than forty kilograms of marijuana.


2
Dow did not request an evidentiary hearing, and he failed to challenge the truthfulness or accuracy of the statements of the confidential informants.  The District Court therefore properly relied on those statements in making its drug-quantity determination.  See United States v. Montanye, No. 91-1703, slip op. at 5 (8th Cir.  June 8, 1993) (en banc) (when defendant fails to dispute factual statements in PSR, District Court may rely on those statements and government is not obligated to present further evidence in support).  Rather than challenging the truthfulness or accuracy of the informants' statements, Dow merely asserted that the amounts of drugs attributed to him in the PSR were estimates based on the informants' statements, and, therefore, that he should be given the benefit of the doubt as to drug quantity.  The District Court saw no reason for doubt, and we cannot say that its finding as to drug quantity is clearly erroneous.


3
Accordingly, the judgment of the District Court is affirmed.



1
 The Honorable David S. Doty, United States District Judge for the District of Minnesota